QUESTION: Is a card issued to blind persons by the Bureau of Blind Services pursuant to s. 413.091, F. S., for identification purposes considered a legal document?
SUMMARY: The identification card issued by the Bureau of Blind Services to applicants upon proof of blindness or partial sight, pursuant to s. 413.091, F. S., is intended to identify the bearer and operates to provide a means of identification of the individual in the same manner accorded by various private entities to individuals holding valid operators' licenses under the provisions of Ch. 322, F. S. From statements contained in your letter comparing the identification card that the Bureau of Blind Services is authorized to issue with the nondriver identification card authorized to be issued by the Department of Highway Safety and Motor Vehicles pursuant to s. 322.051, F. S., I must assume that your use of the term "legal document" in your request concerning the status of identification cards for blind or visually handicapped individuals is with reference to equating that document's force and effect to that generally accorded a driver's license for purposes other than the operation of a motor vehicle upon the streets and highways of this state, as in instances where a driver's license is recognized by various private entities throughout the state as an "official" means of identification. A prerequisite to the lawful operation of a motor vehicle upon the streets or highways of this state is that the operator thereof possess a valid driver's or chauffeur's license. Section 322.03, F. S. Nowhere within Ch. 322, F. S., is there expressed the legislative intent that a driver's license be officially recognized for any purpose other than to evidence the fact that a holder of a valid driver's license may lawfully operate a motor vehicle upon the streets and highways of this state. While s. 322.14 requires that an operator's or chauffeur's license, when issued, bear a distinguishing number assigned the licensee, his full name, date of birth, residence address, a brief description of the licensee, and a space for his signature, these requirements cannot be read to expand the lawful effect of possessing such a license other than to facilitate the enforcement provisions of Ch. 322. Commercial necessity has in recent times dictated the need for a reliable source of identification to facilitate the rising demand for credit transactions and check cashing, among other functions and services, that private enterprise furnishes as a convenience to the public. It is a generally acknowledged fact that many businesses and other entities in the private sector recognize a valid operator's license as a reliable source of personal identification. The significance and reliance that these various entities accord to a currently valid operator's license as a means of identification are entirely upon their own volition and whatever reliance given thereon is absent any sanction of the state other than the fact that the holder thereof is qualified to operate a motor vehicle upon the streets and highways of Florida. Conscious of the significance placed upon drivers' licenses as a means of identification, the Legislature has recently adopted provisions whereby those individuals who are unable to acquire operators' licenses for one reason or another may apply to the designated agency for issuance of an identification card. Chapter 73-236, Laws of Florida, created s. 322.051, F. S., providing for the issuance of identification cards for persons not otherwise licensed under Ch. 322, F. S. In so doing, the Legislature recognized that the driver's license was the most commonly used and widespread form of identification and that a large segment of Florida's population which did not possess drivers' licenses might be inconvenienced and possibly discriminated against due to a lack of an easy and reliable source of identification. Chapter 73-236. However, s. 322.051(2), F. S., expressly provides that the card, when issued, shall bear the following caveat: "State of Florida" — "Identification Card, Not a Driver's License. Issued for identification purposes only" — "This card is provided solely for the purpose of establishing that the bearer described on the card was not the holder of a Florida driver's license as of the date of issuance of this card." Similarly, the Legislature, in adopting Chapter 71-265, Laws of Florida, which created s. 413.091, F. S., recognized that Florida drivers' licenses are commonly used for personal identification for convenience in cashing checks, proof of age, etc., and that an individual prevented from obtaining an operator's license because of blindness or partial sight was subject to inconvenience and possible embarrassment. Chapter 71-265. As a solution to this situation, the Department of Health and Rehabilitative Services, through its Bureau of Blind Services, was authorized to issue identification cards at cost upon the application of, and submission of proof of blindness by, persons known to be blind or partially sighted. Section 413.091. (The blind services program functions of the Department of Health and Rehabilitative Services are transferred to the Department of Education effective April 1, 1976. See s. 33, Ch. 75-48, Laws of Florida and AGO 075-300.) Cf. s. 832.07(2), F. S., as to worthless checks. It is the intent of the Legislature, as embodied in both Chs. 71- 265 and 73-236, Laws of Florida, that the State of Florida provide a means whereby a person who is unable to obtain an operator's license under the provisions of Ch. 322, F. S., has a procedure available whereby an identification card indicating either nonissuance of an operator's license or blindness or partial sight of the bearer would identify the individual in lieu of a valid driver's license for those purposes for which various private entities utilize or recognize an operator's license.